Title: 13th.
From: Adams, John Quincy
To: 


       The Class recite this week to Mr. Burr: but I was so unwell this morning that I did not attend. We had in the afternoon the last lecture upon Trigonometry. Mr. W. recommended to us to proceed upon the projection of the sphere and, upon conic sections. Mrs. Cranch and Miss Betsey were here in the afternoon. The parts for the next exhibition were distributed. Putnam has the English oration, Lloyd the Latin, Chandler 3d. and White the forensic; and Learned, Mayo, Prentiss, Vose, Welch, and Willard the mathematical parts. The class are pleased with all except the first, which could not possibly, have been given more to the surprize, of almost every one. Mr. Williams in the evening pointed out to us, a number of the constellations in the Heavens.
      